Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments and arguments, filed on 3/9/21, have been fully considered and they place the application in condition for allowance.  The previously relied upon prior art rejection to Shiobara et al. (WO 2015/041325), believed to represent the closest prior art, has been withdrawn.  While it can be said that Shiobara et al. teaches curable epoxy resin compositions which are cured using an anhydride-based curing agent and a curing accelerator, the combination of employing an epoxy resin which satisfies formula (1), a curing accelerator selected from imidazole compounds and amine tertiary amine compounds as required by claim 1, and subsequently applying the mixture onto a metal substrate as required by claim 1, would require impermissible hindsight.  The exemplified epoxy resin of Shiobara et al. differs from formula (1) as claimed in the cyclic epoxy group.  Additionally, the exemplified curing accelerator is exemplified to be a quaternary phosphonium salt and no explicit teaching regarding application to a metal substrate is provided.  Applicants have shown that compositions which satisfy claim 1 display very good adhesive retention and crack resistant properties as shown in table 1 of Applicants specification.  Shiobara et al. does not teach or suggest such improved properties.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.